MEMORANDUM ***
1. Assuming arguendo that prosecutorial vouching occurred, it did not “so infect the trial with unfairness as to make the resulting conviction a denial of due process.” Davis v. Woodford, 384 F.3d 628, 644 (9th Cir.2004), as amended (citation and alteration omitted), cert. dismissed, — U.S. - — , 126 S.Ct. 410, 162 L.Ed.2d 933 (2005). Accordingly, the California Court of Appeal’s denial of this claim was not “contrary to, or ... an unreasonable application of, clearly established federal law, as determined by the Supreme Court ...” Id. at 637.
2. We deny Whitfield’s request to expand the certificate of appealability (COA) because Whitfield has failed to make “a substantial showing of the denial of a constitutional right.” Pham v. Terhune, 400 F.3d 740, 742 (9th Cir.2005) (per curiam) (citation omitted).
AFFIRMED; the request to expand the COA to include the uncertified issues is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.